In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00208-CR



       DEVANTE DAMON DARDEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 45315-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                              ORDER

        Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10(a)(1). Volume six of the reporter’s record includes a social security number.

Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

six of the reporter’s record contains sensitive data, we order the clerk of this Court or her appointee,

in accordance with Rule 9.10(g), to seal the electronically filed volume six of the reporter’s record

in this case.

        IT IS SO ORDERED.

                                                                BY THE COURT

Date: October 29, 2018




                                                   2